Opinion of the Court delivered by
Judge Crenshaw.
In the action of Trover, the allegation that the goods came to the defendant’s possession by finding is a mere fiction of law. It is not. necessary that it should be proved, nor is it material that it should appear how they came to .his possession. The words “ by finding or otherwise,” may be rejected as surplusage. At any rate, the defective statement (if it be defective) is cured by the verdict.
The Jury, on the issue of guilty or not guilty, “ find for the plaintiffs $583.” To conclude that this finding was not predicated on their conclusion that the defendant was guilty, we must suppose them to have been destitute of common sense. It is no distortion of language to say that by the sense and meaning of the verdict, the issue is found for the plaintiffs, and their damages assessed. From the Record it sufficiently appears that the judgment was given by the Court, and not by the clerk, as was contended in the argument. It would be strange doctrine to presume every thing, or any thing, against, and nothing in favour of, a judgment. I will not imagine that it was the consideration of the clerk and not of the Court. The other assignments have been abandoned.
It is the unanimous opinion of the Court that the judgment be affirmed.